Citation Nr: 0628722	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  97-30 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertensive heart 
disease, including a myocardial infarction claimed to have 
occurred during inactive duty for training on January 18, 
1990.

REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1959 to March 
1961, with additional service in the Army Reserve.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a heart disorder and other conditions.  
In July 1999, November 2003, and October 2005, the Board 
remanded the case for additional development and to remedy 
procedural errors. 


FINDING OF FACT

The veteran's hypertensive heart disease began many years 
after the veteran's active duty and was not caused by any 
incident of service.  The disease is not related to later 
periods of active duty for training and inactive duty 
training; specifically, the veteran did not experience an 
acute myocardial infarction in January 1990.


CONCLUSION OF LAW

The criteria for service connection for hypertensive heart 
disease have not been met.  
38 U.S.C.A. §§ 101(24), 1131 (West 2000 & Supp. 2002); 38 
C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2001, June 2002, 
and March 2005; a rating decision in April 1997; a statement 
of the case in August 1997; and supplemental statements of 
the case in November 2001, March 2002, and July 2002.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2005 supplemental statement of the 
case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran contends that his hypertensive heart disease was 
incurred in service as evidenced, in part, by experiencing a 
myocardial infarction while on inactive duty for training in 
January 1990. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time. If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  If a veteran had active service for 90 days or 
more, service connection will be rebuttably presumed for 
certain chronic diseases, such as cardiovascular-renal 
disease including hypertension which become manifest to a 
compensable degree within one year after separation from 
active service.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.303, 3.307, 3.309.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).
The term "active service" includes active duty; any period of 
active duty for training during which the individual was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and any period of inactive 
duty training during which the individual was disabled or 
died from an injury incurred or aggravated in the line of 
duty, or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident occurring during such 
training.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6.

Service medical records from the veteran's active duty 
between 1959 and 1961 do not show any pertinent complaints, 
abnormal findings, or diagnosis of heart disease. 

In September 1986, the veteran was referred for a cardiac 
evaluation because of an abnormal EKG; it was noted that he 
did not have a history of cardiac illness or known 
hypercholesterolemia.  On follow-up, he reported mild 
substernal chest pain. The assessment was lipemia (Type IV 
hyperlipidemia); lateral wall ischemia was also noted.  
However, no coronary artery disease was found.  

On examination in October 1986 in connection with attendance 
at training for reserve duty, it was noted that he had 
hypertensive vascular disease 2 years earlier that was 
treated by diet.  On an "Over 40" examination, the veteran's 
blood pressure was 160/90, and he was noted as having mild 
arterial hypertension.  A subsequent Army Reserve examination 
in March 1988 noted that he had high blood pressure, but was 
asymptomatic with no on-going treatment.

The veteran was on inactive duty training on January 18, 
1990.  A summary from a VA Medical Center, covering 
hospitalization from January 18, 1990 to January 25, 1990, 
indicated that he was admitted due to retrosternal chest pain 
of ischemic characteristic.  His history of high blood 
pressure, hypercholesterolemia, and arteriosclerotic heart 
disease was noted.  Also noted was a coronary angiography 
from 1987 as well as a graded exercise test that had been 
within normal limits.  An initial electrocardiogram showed 
decreased S and T waves, but all 3 sets of cardiac enzymes 
were negative. A thallium graded exercise test was normal.  
Discharge diagnoses were unstable angina, high blood 
pressure, and hyper-cholesterolemia; but no notation that the 
veteran had experienced an acute myocardial infarction.  

On an Army Reserve examination in November 1992, the veteran 
reported palpitation or pounding heart, high blood pressure, 
and other disorders.  However, he remained qualified for 
reserve service.  In October 1993, he was referred to an Army 
hospital for severe cardiac problems in connection with 
continued Army Reserve duty.  No record of this consultation 
is in the file. 

Army Reserve records from July 1996 refer to a myocardial 
infarction in 1988, with current assessments of ischemic 
heart disease, arterial hypertension, Type II diabetes 
mellitus, hyperlipidemia, and nephrolithiasis by history.  In 
an August 1996 letter, a private cardiologist noted his 
diagnoses of arteriosclerotic heart disease, hypertension 
that was difficult to control, hyperlipidemia, and diabetes 
mellitus.  On examination in September 1996 for chest pain, 
the veteran was found to have a dilated left ventricle, but 
no evidence for reversible ischemia.

A September 1996 medical evaluation concluded that the 
veteran was no longer fit for retention in the Army Reserve 
because of medical problems (diabetes mellitus, 
hyperlipidemia, status post nephrectomy, and hypertensive 
cardiovascular disease).

An October-November 1996 statement of medical examination and 
duty status prepared by the Army Reserve noted that the 
veteran had suffered a heart attack while receiving training 
during a period of inactive duty training on January 18, 
1990, and that he was diagnosed in the hospital with unstable 
angina, hypertension, and hypercholesterolemia and that was 
incurred in the line of duty.

The veteran's family physician wrote in April 1997 that the 
veteran was being treated for arteriosclerotic heart disease, 
hypertensive cardiovascular disease, and myocardial 
infarction, angina, left ventricular hypertrophy, 
hypercholesterolemia, and herniated nucleus pulposus of L5-
S1.  He noted historically that the veteran had been 
hospitalized for a myocardial infarction while in active 
service in the Army.

According to an October 1997 decision by an administrative 
law judge of the Social Security Administration (SSA), the 
veteran was disabled for SSA disability benefits purposes as 
of March 1996 in part because of a severe cardiovascular 
impairment.  The decision cited evidence of atrial 
fibrillation and an electrocardiogram suggestive of a high 
basal myocardial infarction in 1988.  Detailed medical 
records from this adjudication were requested by the RO but 
were not available. 

VA treatment records from 2000 through 2002 show treatment 
for various conditions, including angina, high blood 
pressure, hypertensive cardiovascular disease with evidence 
of kidney damage most likely nephrosclerosis, 
hypercholesterolemia, chronic low back pain, degeneration of 
lumbar or lumbosacral intervertebral space, hyperlipidemia, 
and other conditions.

Records show emergency room treatment for chest pains, such 
as in August 2000, when he had chest pain of ischemic 
characteristic; however, cardiac enzymes were negative for 
acute ischemic infarct.  A report from this hospitalization 
noted that he gave a history of two prior myocardial 
infarctions, in 1988 and 1990.  He also had chest pain in 
September 2000; notably, an examination report from this 
hospitalization showed a history of a clavicle fracture in 
1960. 

The veteran underwent a VA heart examination in July 2002 to 
determine if he suffered an acute myocardial infarction or 
cardiac arrest on January 18, 1990, and to determine if he 
had pre-existing cardiovascular disability when he was 
hospitalized that day.  The examiner diagnosed hypertensive 
heart disease with left ventricular hypertrophy, referring to 
a recent X-ray and echocardiogram.  She reviewed the entire 
claims file and stated that it was not likely that the 
veteran suffered an acute myocardial infarction or cardiac 
arrest in January 1990.  Also, according to the hospital 
discharge summary, he had a history of arterial hypertension 
and hypercholesterolemia which was under treatment with 
favorable response, indicating that it was not likely that he 
had had a pre-existing disability prior to the 
hospitalization.  She did not comment on the historical 
references to a 1988 myocardial infarction. 

The veteran has hypertensive heart disease.  The evidence 
reflects, however, that the first manifestation of the 
disease was no earlier than the September 1986 abnormal 
electrocardiogram, many years after discharge from active 
service in 1961.  Both Army and SSA records refer to a 
myocardial infarction in 1988, but there are no clinical 
records in the claims file to confirm the event.  Even if the 
veteran experienced a myocardial infarction some time in 
1988, there is no evidence that the veteran was on active 
duty or inactive duty for training at the time.  Nor is there 
any medical evidence to show that the veteran's current 
hypertensive heart disease is related to any aspect of active 
service. 

The Board concludes that the veteran did not suffer an acute 
myocardial infarction while on inactive duty for training on 
January 18, 1990.  Although Army personnel reports and 
medical retirement board records refer to a myocardial 
infarction, the hospital records do not contain that 
diagnosis, and, a VA physician reviewed those records and 
concluded that no acute myocardial infarction occurred on 
that date. 

The evidence of record demonstrates that the veteran's 
current hypertensive heart disease was first manifested many 
years after service, and the preponderance of the evidence is 
against a finding that the veteran's heart disease is related 
to his active service or any incident therein.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertensive heart disease is denied. 



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


